Third District Court of Appeal
                               State of Florida

                     Opinion filed September 22, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-480
                 Lower Tribunal Nos. 14-21803, F89-43031,
                         F89-43757, & F89-49366
                            ________________


                     Gregory O'Neil Henderson,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Andrea R.
Wolfson, Judge.

     Gregory O’Neil Henderson, in proper person.

      Ashley Moody, Attorney General, and Christina L. Dominguez,
Assistant Attorney General, for appellee.

Before FERNANDEZ, C.J., and LOGUE and LOBREE, JJ.

     PER CURIAM.

     Affirmed.